Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-16-00325-CR

                               Carlos MARQUEZ,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

             From the 81st Judicial District Court, Frio County, Texas
                        Trial Court No. 13-07-00117CRF
                 Honorable Russell H. Wilson, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED July 13, 2016.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice